Citation Nr: 0619012	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a lumbar strain, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1970 
to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO denied the 
issues of entitlement to service connection for hypertension, 
entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbar strain, entitlement to an evaluation in 
excess of 10 percent for chondromalacia of the left knee, 
entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee, and entitlement to a TDIU.

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  During the hearing, the veteran expressed his 
desire to withdraw his service connection claim for 
hypertension.  Accordingly, in February 2005, the Board 
dismissed such issue, and remanded the remaining issues on 
appeal for further development.  

In December 2005, the RO issued a supplemental statement of 
the case (SSOC).  Later in the same month, the veteran, 
through his representative submitted a "SSOC Expedited 
Action Attachment," indicating that the veteran was not 
satisfied with the decision and that he wished to waive the 
60 day waiting period on the SSOC so that the case could be 
immediately transferred to the Board for consideration.  The 
representative also enclosed copies of a private magnetic 
resonance imaging report, demonstrating degenerative changes 
in the spine and knees.  A waiver of RO consideration was not 
submitted, however, this additional evidence is cumulative to 
evidence previously of record (degenerative disease in the 
spine and knees is demonstrated by other evidence in the 
claims folder).  The Board sees no reason to remand for RO 
consideration of the additional evidence.  See 38 C.F.R. 
§ 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran does not exhibit severe limitation of motion 
of the lumbar spine under the old criteria, and there is no 
evidence of forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine under the revised criteria.  

2.  Bilateral knee disability is currently manifested by 
chondromalacia of the patellae, degenerative changes, and 
complaints of pain.  On September 2005 VA examination, range 
of knee motion was from zero to 120 degrees, bilaterally.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected disabilities of the lumbar spine, 
right knee, and left knee require frequent hospitalization, 
are unusual, or cause marked interference with employment.

4.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a lumbar strain are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5237 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee are not met.  38 C.F.R. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee are not met.  38 C.F.R. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2005).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in September 2002 and February 2005 
letters.  Collectively, these letters informed the veteran to 
submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
the VA Medical Center in Little Rock, private medical 
evidence, and evidence from the Social Security 
Administration (SSA).  It appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his increased rating and TDIU claims.  

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claims and TDIU claim, no additional disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Legal Criteria - Increased Rating Claims 

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


a.  Residuals of a Lumbar Strain

In an October 2001 rating decision, the RO granted service 
connection for residuals of a lumbar strain and assigned a 10 
percent evaluation under Diagnostic Code 5292, effective 
March 3, 1997.  In an April 2002 rating decision, the RO 
increased the evaluation to 20 percent, effective December 
13, 2001.  The 20 percent evaluation has continued to the 
present.

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a 
(2002).  A 10 percent evaluation requires evidence of slight 
limitation of motion of the lumbar spine.  An evaluation of 
20 percent requires evidence of moderate limitation of motion 
of the lumbar spine.  A 40 percent evaluation necessitates 
evidence of severe limitation of motion of the lumbar spine. 

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).


During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The amended criteria for rating spine disabilities are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

On review, the Board finds that an evaluation in excess of 20 
percent for service-connected residuals of a lumbar strain is 
not warranted under either the former or the revised 
criteria.  

Forward flexion of the lumbar spine was to 60 degrees on both 
October 2002 and September 2005 VA examinations.  Under the 
former criteria, the Board finds that the veteran's 
limitation of motion is no more than moderate, in nature.  
There is no evidence of severe limitation of motion to 
warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5292.  There is also no evidence that the 
veteran's lumbar spine disability is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, a 
higher evaluation under Diagnostic Code 5295 is not 
warranted.

Consideration of other (former) diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2005).

Under the revised criteria, an evaluation in excess of 20 
percent is not warranted, as there is no evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  See 
Diagnostic Code 5237.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The Board finds that the application of 38 C.F.R. §§ 4.40 and 
4.45 does not provide a basis for a higher disability 
evaluation.  While there was some evidence of pain on lumbar 
spine motion during the October 2002 VA examination, there 
was no evidence of pain on lumbar motion during the most 
recent VA examination in 2005.  The veteran used a cane but 
was observed getting in and out of a chair and walking from 
heel to toe without discomfort.  The 20 percent evaluation 
adequately compensates the veteran for his limitation of 
lumbar motion, other symptoms, and any functional loss.  See 
Deluca, supra.

Further, the Board acknowledges the x-ray evidence of 
degenerative disc disease of the lumbar spine, but the 
veteran is not service connected for disc disease.  The 
September 2005 VA examiner only stated that the veteran's 
complaints were related to his period of military service; he 
did not conclude that the veteran's disc disease was a part 
of his service-connected lumbar spine disability.  As the 
veteran is not currently service connected for disc disease, 
it is not necessary for the Board to consider the present 
claim under Diagnostic Code 5243 or the previous Diagnostic 
Code 5293.  Nevertheless, even if those criteria were 
considered, severe degenerative disc disease has not been 
demonstrated.  On September 2005 VA examination, left ankle 
jerk was depressed, but not absent, and there is no 
documentation of incapacitating episodes due to degenerative 
disc disease.  Thus, the veteran would not be eligible for a 
higher evaluation even if the symptoms of the degenerative 
disc disease were taken into account.

As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of- the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation for 
service-connected residuals of a lumbar strain must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).


b.  Chondromalacia of the Left and Right Knee

In an October 2001 rating decision, the RO granted service 
connection for bilateral knee chondromalacia, and assigned a 
noncompensable evaluation under Diagnostic Codes 5299-5257 
for each knee, effective March 3, 1997.  In an April 2002 
rating decision, the RO increased the evaluation to 10 
percent for each knee, effective February 5, 2002 under 
Diagnostic Codes 5299-5260 for limitation of flexion (there 
was no evidence of ligament laxity or subluxation).  The 10 
percent evaluations assigned to each knee have continued to 
the present. 

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2005).

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  According to Diagnostic Code 
5003, the diagnostic code which rates impairment resulting 
from degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
or the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by imitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).

In the absence of limitation of motion, a 10 percent 
disability rating will be assigned based upon x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent disability evaluation will 
be granted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  These 10 percent and 20 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2005).

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  See VAOPGCPREC 23-97.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (1998).

On review, the Board finds that evaluations in excess of 10 
percent for each knee are not warranted.   

On October 2002 VA examination, flexion of the left knee was 
to 100 degrees, and flexion of the right knee was to 95 
degrees.  On September 2005 VA examination, range of knee 
motion was from zero to 120 degrees, bilaterally.  Without 
evidence of flexion limited to 30 degrees, or of extension 
limited to 15 degrees, an evaluation in excess of 10 percent 
for each knee is not warranted.  See Diagnostic Codes 5260, 
5261.

There is no objective evidence of instability or subluxation, 
thus Diagnostic Code 5257 is not for application.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (2005); see also VAOPGCPREC 23-
97 (1997).

There is also no current evidence of ankylosis of the knees 
or impairment of the tibia or fibula of either knee.  Thus, 
Diagnostic Codes 5256 and 5262 are not for application.  

The veteran complains of bilateral knee pain.  On October 
2002 VA examination, there was objective evidence of pain on 
motion, crepitus, and mild tenderness of the knees.  However, 
during his most recent VA examination, crepitus was very 
slight, bilaterally, and there was only minimal swelling of 
the left knee.  Significantly, there was no objective 
evidence of pain on motion, atrophy, or deformity.  As 
discussed above, the examiner observed the veteran getting in 
and out of a chair without discomfort, and walking normally 
from heel to toe.  The veteran was also able to squat fully 
with some effort.  The Board acknowledges that the September 
2005 examiner expected the veteran's knees to become painful 
upon repetitive movement, and that the veteran would exhibit 
excess fatigability and possible weakness upon repetitive 
motion.  Nevertheless, even considering any additional loss 
that the veteran might experience upon repetitive movement, 
the Board concludes that the current 10 percent evaluations 
assigned to each knee contemplate any functional impairment, 
pain, and weakness that the veteran experiences as a result 
of his bilateral knee disability.  The 10 percent evaluations 
reflect the extent of pain and the related functional 
impairment that the veteran experiences as a consequence of 
his bilateral knee use.  See DeLuca, supra.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence of record that the veteran is frequently 
hospitalized for his service-connected bilateral knee 
disability and/or lumbar spine disability, and there is also 
no objective evidence that pertinent disabilities have caused 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


c.  Entitlement to a TDIU

The veteran also contends that he is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  As discussed above, service connection is in effect 
for chondromalacia of the left knee (10 percent), 
chondromalacia of the right knee (20 percent), residuals of 
lumbar strain (10 percent); gastric ulcer with small hiatal 
hernia (10 percent), for a combined evaluation of 40 percent.  
Accordingly, the veteran does not have one service-connected 
disability rated at 60 percent or higher; or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher.  See, id.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected knee conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to his TDIU application, received in October 2002, 
the veteran indicated that he last worked full-time as a 
cashier in 1996.  He reported having a tenth grade education 
and has competed "small engine repairman" training at the 
L.R. Skill Center.  

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes her case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2005).  The sole fact that the veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  See Van Hoose, supra.

On review of all evidence of record, the Board finds that the 
veteran is not entitled to a TDIU.  In this regard, while the 
veteran reports he is unable to work due to his service 
connected disabilities, the Board notes that there is no 
objective medical evidence of record indicating that he is 
unable to work solely due to his service connected 
disabilities.  

Records from the SSA reveal that the veteran was deemed 
disabled as of November 2001 due to hypertensive vascular 
disease, atherosclerosis of the aorta and coronary arteries, 
history of aortic aneurysm, asthma, lumbar strain, chronic 
low back pain, bilateral chondromalacia, and gastroesophageal 
reflux disease (GERD).  

In September 2005, the veteran underwent a VA examination of 
his joints.  The VA examiner stated that the veteran's 
service-connected lumbar spine and bilateral knee 
disabilities do not prevent him from procuring and 
maintaining gainful employment.  Also in September 2005, a 
different examiner opined that the veteran's gastric ulcers 
and small hiatal hernia would not prevent him from working.

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board finds that the veteran's level of employment 
impairment is adequately reflected in the disability 
evaluations he currently receives.  While the veteran does 
have some employment impairment due to his service connected 
disabilities, he also has non service-connected disabilities, 
such as cardiovascular disease, asthma, and GERD, that affect 
his employment status.  The competent evidence of record does 
not demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbar strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


